EXHIBIT 10.1.5

 

EXECUTION VERSION

 

WAIVER TO CREDIT AGREEMENT

 

THIS WAIVER TO CREDIT AGREEMENT (this “Waiver”), effective as of April 30, 2014,
is by and among IXIA, a California corporation (the “Borrower”), the Guarantors
party hereto, the Lenders party hereto and BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto (the “Lenders”) and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, are parties to that
certain Credit Agreement dated as of December 21, 2012 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrower has issued certain 3.00% unsecured convertible notes due
December 15, 2015 (the “Convertible Notes”) pursuant to that certain Indenture,
dated as of December 7, 2010 (as amended, modified, extended, restated, replaced
or supplemented from time to time, the “Convertible Note Indenture”), between
the Borrower and Wells Fargo Bank, National Association (the “Trustee”);

 

WHEREAS, the Borrower has informed the Administrative Agent that the Borrower
has delayed its filing of certain documents or reports that the SEC requires the
Borrower file pursuant to Section 13 or 15(d) of the Securities and Exchange Act
of 1934 (the “Delayed Filing”);

 

WHEREAS, as a result of the Delayed Filing, the Borrower has not complied with
Section 4.06 of the Convertible Note Indenture;

 

WHEREAS, the Convertible Note Indenture is a Material Contract and pursuant to
Section 6.12 of the Credit Agreement, the Borrower must perform and observe all
terms and provisions of each Material Contract to be performed or observed by
it;

 

WHEREAS, the Borrower’s failure to comply with Section 6.12 of the Credit
Agreement would constitute an Event of Default under Section 8.01(b)(i) of the
Credit Agreement (the “Applicable Event of Default”);

 

WHEREAS, the Loan Parties have requested that the Required Lenders waive the
Applicable Event of Default; and

 

WHEREAS, the Required Lenders are willing to waive the Applicable Event of
Default, in accordance with and subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE I
WAIVER

 

1.1     Waiver of Applicable Event of Default. To the extent that the Delayed
Filing constitutes a breach of Section 6.12 of the Credit Agreement and an Event
of Default under Section 8.01(b)(i) of the Credit Agreement, the Required
Lenders hereby waive, on a one-time basis, the Applicable Event of Default;
provided that such waiver shall only apply to the extent that no Event of
Default (as defined in the Convertible Notes Indenture) occurs pursuant to
Section 6.01(i) of the Convertible Notes Indenture due to failure by the
Borrower to cure the breach of Section 4.06 of the Convertible Notes Indenture
within sixty (60) days of receipt of notice from either the Trustee or the
holders of 25% of the principal amount of the Convertible Notes demanding
remedial action in respect of the Delayed Filing. Any occurrence of an “Event of
Default” (as defined in the Convertible Notes Indenture) under the Convertible
Notes Indenture, whether pursuant to Section 6.01(i) of the Convertible Notes
Indenture or otherwise, in connection with the Delayed Filing shall result in an
immediate Event of Default under Section 8.01(e) of the Credit Agreement.

 

1.2     Effectiveness of Waiver. This Waiver shall be effective only to the
extent specifically set forth herein and shall not (a) be construed as a waiver
of any breach, Default or Event of Default other than as specifically waived
herein nor as a waiver of any breach, Default or Event of Default of which the
Lenders have not been informed by the Loan Parties, (b) affect the right of the
Lenders to demand compliance by the Loan Parties with all terms and conditions
of the Loan Documents, except as specifically modified or waived by this Waiver,
(c) be deemed a waiver of any transaction or future action on the part of the
Loan Parties requiring the Lenders’ or the Required Lenders’ consent or approval
under the Loan Documents, or (d) except as waived hereby, be deemed or construed
to be a waiver or release of, or a limitation upon, the Administrative Agent’s
or the Lenders’ exercise of any rights or remedies under the Credit Agreement or
any other Loan Document, whether arising as a consequence of any Default or
Event of Default (other than the Applicable Event of Default) which may now
exist or otherwise, all such rights and remedies hereby being expressly
reserved. For the avoidance of doubt, the Required Lenders reserve all rights in
respect of any Event of Default that may occur under Section 8.01(e) of the
Credit Agreement in respect of the Delayed Filing and nothing in this Waiver
shall be construed as a waiver of any rights or remedies under the Credit
Agreement or any other Loan Document arising as a consequence of any such Event
of Default.

 

 

ARTICLE II
CONDITIONS TO EFFECTIVENESS

 

2.1     Closing Conditions. This Waiver shall become effective as of the day and
year set forth above (the “Waiver Effective Date”) upon satisfaction (or waiver)
of the following conditions on or prior to April 30, 2014:

 

(a)     Executed Waiver. The Administrative Agent shall have received a copy of
this Waiver duly executed by each of the Loan Parties, the Required Lenders and
the Administrative Agent.

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     Default. After giving effect to this Waiver, no Default or Event of
Default shall exist.

 

(c)     Fees and Expenses. The Administrative Agent shall have received from the
Borrower such other fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and Administrative Agent’s
legal counsel shall have received from the Borrower payment of all outstanding
fees and expenses previously incurred and all reasonable fees and expenses
incurred in connection with this Waiver.

 

(d)     Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Waiver shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

 

ARTICLE III
MISCELLANEOUS

 

3.1     Amended Terms. On and after the Waiver Effective Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Waiver. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

 

3.2     Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants, as of the Waiver Effective Date, as follows:

 

(a)     It has taken all necessary action to authorize the execution, delivery
and performance of this Waiver.

 

(b)     This Waiver has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)     No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Waiver.

 

(d)     The representations and warranties set forth in Article V of the Credit
Agreement shall (i) with respect to representations and warranties that contain
a materiality qualification, be true and correct (subject to the materiality
qualifications set forth therein) and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, and except that for purposes of this Section 3.2(d),
the representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively.

 

 
3

--------------------------------------------------------------------------------

 

 

(e)     After giving effect to this Waiver, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

(f)     The Collateral Documents continue to create a valid security interest
in, and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Collateral Documents and prior to all Liens
other than Permitted Liens.

 

(g)     The Loans and other amounts payable by Borrower pursuant to the Credit
Agreement are not reduced or modified by this Waiver and are not subject to any
offsets, defenses or counterclaims.

 

3.3     Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.

 

3.4     Loan Document. This Waiver shall constitute a Loan Document under the
terms of the Credit Agreement.

 

3.5     Expenses. The Borrower agrees to pay all reasonable costs and expenses
of the Administrative Agent in connection with the preparation, execution and
delivery of this Waiver, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

 

3.6     Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Waiver.

 

3.7     Entirety. This Waiver and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

3.8     Counterparts; Telecopy. This Waiver may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Waiver or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

 

3.9     No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

 

 
4

--------------------------------------------------------------------------------

 

 

3.10     GOVERNING LAW. THIS WAIVER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

 

3.11     Successors and Assigns. This Waiver shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

3.12     Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 11.14 and 11.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

[SIGNATURES ON THE FOLLOWING PAGES]

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed on the date first above written.

 

BORROWER:      

IXIA,

a California corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald W. Buckly

 

 

Name:

Ronald W. Buckly 

 

 

Title:

SVP, Corporate Affairs and



General Counsel

 

                        

 

GUARANTORS:               

 



CATAPULT COMMUNICATIONS CORPORATION

 

 

 

 

 

 

By:

/s/ Ronald W. Buckly

 

 

Name:

Ronald W. Buckly 

 

 

Title:

VP, Legal

 



  



VERIWAVE, INC.

 

 

 

 

 

 

By:

/s/ Ronald W. Buckly

 

 

Name:

Ronald W. Buckly 

 

 

Title:

VP, Legal

 



  





ANUE SYSTEMS, INC.

 

 

 

 

 

 

By:

/s/ Ronald W. Buckly

 

 

Name:

Ronald W. Buckly 

 

 

Title:

SVP, Legal

 



  





BREAKINGPOINT SYSTEMS, INC.

 

 

 

 

 

 

By:

/s/ Ronald W. Buckly

 

 

Name:

Ronald W. Buckly 

 

 

Title:

SVP, Legal

 



  





NET OPTICS, INC.

 

 

 

 

 

 

By:

/s/ Ronald W. Buckly

 

 

Name:

Ronald W. Buckly 

 

 

Title:

VP

 



  



 
[Signature Page to Waiver to Credit Agreement]

--------------------------------------------------------------------------------

 

 



NET OPTICS IL, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald W. Buckly

 

 

Name:

Ronald W. Buckly 

 

 

Title:

Secretary

 



  

 
[Signature Page to Waiver to Credit Agreement]

--------------------------------------------------------------------------------

 

 



ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marissa P. Roarty

 

 

Name:

Marissa P. Roarty

 

 

Title:

Senior Vice President

 



 

 
[Signature Page to Waiver to Credit Agreement] 

--------------------------------------------------------------------------------

 

 



LENDERS: BANK OF AMERICA, N.A.,
in its capacity as Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marissa P. Roarty

 

 

Name:

Marissa P. Roarty

 

 

Title:

Senior Vice President

 



   

 
[Signature Page to Waiver to Credit Agreement]

--------------------------------------------------------------------------------

 

 



 

SILICON VALLEY BANK,
as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Raj Morey

 

 

Name:

Raj Morey

 

 

Title:

Vice President

 



   

 
[Signature Page to Waiver to Credit Agreement]

--------------------------------------------------------------------------------

 

 



 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

  as a Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Seltenrich

 

 

Name:

Eric Seltenrich

 

 

Title:

Senior Vice President

 



  

 
[Signature Page to Waiver to Credit Agreement]

--------------------------------------------------------------------------------

 

 



STIFEL BANK AND TRUST,

 

  as a Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew L. Diehl

 

 

Name:

Matthew L. Diehl

 

 

Title:

Senior Vice President

 



  

 

[Signature Page to Waiver to Credit Agreement]